Citation Nr: 1603810	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-23 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to November 1992.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was remanded in October 2014 along with the claim currently on appeal.  Following development conducted pursuant to the Board's October 2014 remand, service connection for PTSD was granted in a June 2015 rating decision prepared by the Appeals Management Center (AMC).  As the issue on appeal has been granted, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

VA treatment records from October 2014 note the Veteran is employed full time    in a civil service position.  An April 2014 entry provided detailed information concerning her employment, including that she was moved to a position in the warehouse where she works on purchasing orders.  It does not appear that the   AMC considered these records in the June 2015 rating decision, despite the records being part of the claims file at that time.  Full time employment is not consistent with a total rating for PTSD.  Such matter is REFERRED to the RO for review.  See 38 C.F.R. § 3.105(a).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that pursuant to the October 2014 remand, the Veteran had a VA hip and thigh examination in December 2014 wherein the examiner stated that an opinion regarding the etiology of the Veteran's left hip disability could not be provided because the December 2014 examination did not reveal a current left hip disability.  However, the Board notes that VA treatment records indicate that in conjunction with x-rays obtained in November 2013, the Veteran was noted to have "very minimal degenerative joint disease" of the left hip.  Moreover, as noted in the October 2014 remand, post-service treatment records from Gulf Coast Orthopaedic Specialists indicate that the Veteran was previously diagnosis with chronic left trochanteric bursitis.  

The presence of a disability at any time during the course of the claim is sufficient to establish the "current disability" requirement for service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the "current disability" required for service connection includes disability at the time of filing or during the pendency of a claim).  Here, the Veteran did meet the criteria for a left hip disability based on the November 2013 diagnosis of "very minimal degenerative joint disease[.]"  

Additionally, the December 2014 examiner stated that the Veteran's service treatment records did not indicate any complaints of or treatment for a left hip disability.  However, again as noted in the October 2014 Board remand, the Veteran's service treatment records indicate that she was involved in a motor vehicle accident in July 1990, after which she reported left hip pain.  Moreover,   the Veteran's August 1992 separation report of medical history notes that she injured her hip in the aforementioned car accident.

Based on the foregoing, an addendum opinion is necessary to determine whether the left hip degenerative joint disease noted during VA treatment in November 2013 is related to the Veteran's military service or to her service-connected back disability.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder any relevant VA treatment records dated since November 2014.

2. After the above has been completed to the extent possible, forward the Veterans' claims file to a   VA physician to obtain opinions concerning the relationship between the Veteran's left hip disability and service or her service-connected  back disability.  If the examiner determines that   an examination is necessary to respond to the questions, one should be scheduled.

Following review of the claims file, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's left hip degenerative joint disease (as noted in November 2013 VA treatment records) is etiologically related to her military service, to include the July 1990 car accident therein, after which she was treated for left hip pain?  Please explain why or why not.

b. If the left hip degenerative joint disease is not related to service, is it at least as likely as not caused by the Veteran's service-connected back disability?  Please explain why or why not.

c. If the Veteran's left hip degenerative joint disease was not caused by her service-connected back disability, is it at least as likely as not that the condition has been permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by the Veteran's service-connected back disability?  Please explain why or why not.

d. If the left hip degenerative joint disease   was permanently worsened beyond normal progression by the service-connected     back disability (aggravated) the examiner should attempt to quantify the extent of aggravation.  The rationale for the opinions should be provided. 

3. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and her representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

